DETAILED ACTION
In response to the Preliminary Amendments filed on May 26, 2021, claim 1 is cancelled; and claims 2-21 are newly added. Currently, claims 2-21 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because while “216” is disclosed in instant specification as the sealing surface while “218” are threads, Figs. 2, 3, 6B, and 7B appears to be illustrate “216” as threads. Moreover, “218” only appears to be illustrated in Fig. 3 as pointing to an odd shaped element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Moreover, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “322” and “324” of Fig. 9A; “332” of Fig. 9C; and “440” and “444” of Fig. 9D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the recitation of “connector body 414” in instant [0070] should be corrected to be recited as --connector body 314-- since “414” is recited as a connector hub in all other appearances of this reference number in instant specification.  
Appropriate correction is required.

Moreover, the use of the term “TPX”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-13 are objected to because of the following informalities: 
Claim 2: the recitations of “and first lumen” in line 7 and “the leading membrane” on line 17 should be recited as --and the first lumen-- and --the leading membrane surface--, respectively, to avoid any confusion of antecedent basis for these recitations.
Claims 3-13 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 5, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrington (US Pat. No. 3,986,508) as evidenced by Kulin (WO 83/02060 A1).
Claim 2. Barrington discloses an ultraviolet (UV) catheter connection disinfection system operable to communicate fluid between first and second lumens, the connection system comprising: 
a first connector (12) couplable to the first lumen and including: 
a connector body (22), 
a UV transparent section (24; i.e., since it is made of polyethylene, see col. 2, lines 30-35, particularly line 33, which is a known UV transmissive material, as evidenced by pg. 5, line 18-31 of Kulin WO 83/02060, and see col. 3, line 56 until col. 4, line 56-68, particularly line 68 for sterilization with ultraviolet radiation) defining a controlled volume (i.e., defining a volume controlled by the relative position of septum 28), and 
a plunger (28) supported in the connector body and movable between an open position (Fig. 6) in which fluid flow between the UV transparent section and first lumen is permitted and a closed position (Fig. 5) in which said fluid flow is not permitted; and 
a second connector (14) couplable to the second lumen and including: 
a connector hub (36) having an interior portion (i.e., interior portion of portion 36 between tapered portion 34 and septum 42), 
a leading membrane surface (42) defining a first end of the interior portion of the connector hub (Fig. 3), and 
a piercing member (44) supported in the connector hub for translation between a retracted position (Fig. 5) within the first end of the interior portion of the connector hub and an extended position (Fig. 6) outside the first end of the interior portion of the connector hub (i.e., needle 44 translate from the position Fig. 5 to Fig. 6 via relative movement between body elements 12 and 14), 
wherein the first and second connectors are couplable to one another in 
1) a disinfection position (Fig. 5) in which the leading membrane is sealed in the controlled volume of the UV transparent section, the plunger is in the closed position, and the piercing member is in the retracted position (i.e., since septum 42 is sealed, septum 28 is in the closed position, and needle 44 has not pierced through septum 28), and 
2) a flow position (Fig. 6) in which the piercing member is in the extended position and the plunger is actuated to the open position by the piercing member, said flow position permitting fluid flow between the first and second lumens (i.e., since needle 44 has pierced through both septum 42 and septum 28 permitting fluid flow).
Claim 3. Barrington discloses the system of claim 2, wherein the second connector comprises a sealing surface (i.e., inner surface of portion 36) for sealing against the UV transparent region in the disinfection and flow positions (Figs. 5, 6; i.e., since the inner surface of portion 36 forms a seal).
Claim 5. Barrington discloses the system of claim 3, wherein the sealing surface comprises at least one of silicone, butyl rubber, PTFE (col. 2, lines 33-34), and neoprene.
Claim 9. Barrington discloses the system of claim 2, wherein the first connector comprises a sealing actuator (30, 32) configured to advance the plunger against an opening of the UV transparent region (col. 2, lines 59 until col. 3, line 2).
Claim 14. Barrington discloses a transfer catheter of an ultraviolet (UV) catheter connection disinfection system comprising: 
a tubular body (i.e., tubing connected to tapered portion 18) defining a first lumen (col. 2, line 41); and 
a first connector (12) coupled to the tubular body and including a connector body (22), a UV transparent section (24; i.e., since it is made of polyethylene, see col. 2, lines 30-35, particularly line 33, which is a known UV transmissive material, as evidenced by pg. 5, line 18-31 of Kulin WO 83/02060, and see col. 3, line 56 until col. 4, line 56-68, particularly line 68 for sterilization with ultraviolet radiation), and a plunger (28) supported in the connector body and movable between an open position (Fig. 6) in which fluid flow between the UV transparent section and the first lumen is permitted and a closed position (Fig. 5) in which said fluid flow is not permitted, 
wherein the first connector is couplable to a second connector (14) in 
1) a disinfection position (Fig. 5) in which the plunger is in the closed position, and the plunger and a leading membrane surface of the second connector are disposed in a sealed controlled volume in the UV transparent section, and 
2) a flow position (Fig. 6) in which the plunger is actuated to the open position by a piercing member of the second connector passing through the leading membrane surface, said flow position permitting fluid flow between the first lumen and a lumen coupled to the second connector.
Claim 18. Barrington discloses a solution set catheter of an ultraviolet (UV) catheter connection disinfection system comprising: 
a tubular body (i.e., tubing connected to tapered portion 34) defining a first lumen (col. 3, line 5); and 
a first connector (14) coupled to the tubular body and including a connector hub (36) having an interior portion (i.e., interior portion of portion 36 between tapered portion 34 and septum 42), a leading membrane surface (42) defining a first end of the interior portion (Fig. 3), and a piercing member (44) supported in the connector hub for translation between a retracted position (Fig. 5) within the first end of the interior portion and an extended position (Fig. 6) outside the first end of the interior portion, 
wherein the first connector is couplable to a second connector (12) in 
1) a disinfection position (Fig. 5) in which a plunger of the second connector is in a closed position, the piercing member is in the retracted position, and the leading membrane surface is disposed in a sealed controlled volume of the second connector, and 
2) a flow position (Fig. 6) in which the plunger is actuated to an open position by the piercing member passing through the leading membrane surface, said flow position permitting fluid flow between the first lumen and a lumen coupled to the second connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrington (US Pat. No. 3,986,508) in view of Boenig (US Pub. No. 2012/0116294 A1).
Claim 4. Barrington discloses the system of claim 3, but does not disclose that the sealing surface comprises at least one of an o-ring, a wiper shaped blade, and a spring energized seal. However, Boenig also discloses an ultraviolet catheter connection disinfection system comprising a first and a second connector (14, 40) and wherein both connectors comprises o-rings (200, 250) ([0022], [0023]) for providing a sealing interface between the two connectors. Moreover, Boenig also discloses that the sealing surface may also comprise a spring-energized seal with spring 206 ([0022]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Barrington with the feature of the sealing surface (of the second connector) with at least one of an o-ring or a spring energized seal as disclosed by Boenig to provide preventing fluid from escaping through the space between the two connectors ([0023] of Boenig).
Claims 6, 16, and 20. Barrington discloses the system of claim 3, the transfer catheter of claim 14, and the solution catheter of claim 18, but does not explicitly disclose that the leading membrane surface comprises at least one of metallic foil and plastic foil. However, as explained above, Boenig also discloses an ultraviolet catheter connection disinfection system, wherein both of the connectors (14, 40) comprises a covering (204, 260) to maintain the sterility of the interior of the connectors (14, 40). Boenig further discloses that cover 204 having a living hinge 205 being a plastic piece ([0022]) and barrier 260 being made of a plastic or a polymer ([0024]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Barrington with the feature of a covering over each connector so as to maintain the sterility of the interior of the connectors ([0034]). Thus, it follows that Barrington in view of Boenig discloses that the leading membrane surface comprises at least one of metallic foil and plastic foil ([0022], [0024] of Boenig).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barrington (US Pat. No. 3,986,508) in view of Kulin (US Pat. No. 4,412,834)(hereinafter as Kulin’834).
Claim 7. Barrington discloses the system of claim 3, but does not explicitly disclose that the UV transparent region comprises at least one of quartz glass, cyclic olefin copolymer, and TPX (polymethylpentene). However, Kulin’834 also discloses an ultraviolet catheter connection disinfection system, wherein Kulin’834 further discloses that quartz is a highly transmissive material to ultraviolet radiation (col. 3, lines 30-33). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the material of the UV-transparent region of Barrington to comprising quartz as disclosed by Kulin’834 since such material is highly transmissive to ultraviolet radiation.

Claims 10-13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barrington (US Pat. No. 3,986,508) in view of Bonaldo (US Pat. No. 4,950,260).
Claims 10-13, 17, and 21. Barrington discloses the system of claim 2, the transfer catheter of claim 14, and the solution catheter of claim 18, but Barrington does not disclose that the plunger and the leading membrane surface are resealable (as per claim 10), that the plunger is resealable and the leading membrane surface is a single use component (as per claim 11), the plunger is a single use component and the leading membrane surface is resealable (as per claims 12, 17, and 21), or that the plunger is resealable and the leading membrane surface is a single use component. However, Bonaldo discloses medical connectors having a seal 50 is a resealable type (col. 2, lines 51-53). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Barrington with the features of septa 42, 28 being a resealable type as disclosed by Bonaldo so as to prevent contamination of the interior of the connectors but allowing for reuse.  Moreover, since Barrington in view of Bonaldo discloses resealable seals, the septa of Barrington in view of Bonaldo can be reused or used for a single time and discarded depending on the particular application or use of Barrington in view of Bonaldo.

Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrington (US Pat. No. 3,986,508) in view of Buchanan (US Pub. No. 2008/0265561 A1).
Claims 8, 15, and 19. Barrington discloses the system of claim 2, the transfer catheter of claim 14, and the solution set catheter of claim 18, wherein the first connector and the second connector comprise a bayonet clasp 46 (Fig. 3) and clasp channels 30, 32 (Fig. 1) to hold the first and second connectors together (col. 3, lines 31-37) and further discloses that the connectors may be secured together in the engaged position by a number of different and various techniques (col. 6, lines 51-53), but does not explicitly disclose that the first connector and the second connectors comprises threads to hold the first and second connectors together. It is noted that Buchanan discloses two connectors (14, 12) can be secured together via a protrusion (34) and slot (60) ([0068]) or other locking features including threads ([0072]). Therefore, since both Barrington and Buchanan are drawn to sterile connector systems with mechanism for securing two connectors, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Barrington with the feature of the first connector and the second connectors comprises threads to hold the first and second connectors together as disclosed by Buchanan since such securing mechanism is known in the art to be suitable for securing two connectors (col. 6, lines 51-53 of Barrington and [0072] of Buchanan).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,953,217 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783